Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, and 9-13,  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 6-7 and 9-13 recite a broad recitation followed by “preferably/preferentially…” a narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
For the purposes of examination, the claims shall be interpreted as only being limited to the broader limitation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 6,343,704 (Prentiss hereinafter).
In re claim 1, with reference to Fig. 3 below, Prentiss discloses: A separation component for a baby bottle device, the separation component providing a separation between a container space of the baby bottle device and a feeding space for providing liquid to an infant (Abstract, see Fig. 3 below), the separation component comprising a hole wall portion (320) surrounding a hole (322) through the separation component for allowing a passage of fluid from the container space to the feeding space therethrough, wherein the hole wall portion is formed such that, when a pressure of the feeding space side is lower than a pressure of the container space side, a minimum cross-sectional area of the hole is reduced with increased pressure difference between feeding space and container space (due to the geometry of the nub 324 and bottom of the hole wall 320, increased pressure difference between the container space and feeding space will cause the hole to decrease in size), wherein the hole has a first dimension and a second dimension perpendicular to the first dimension, the first dimension being at most two times the second dimension (when nub portions at 324 are removed during normal st dimension is the thickness of the wall 320, which is shown as at most twice the size of the hole diameter).
[AltContent: textbox (Suckling Portion )][AltContent: ][AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: textbox (Bottom Plate )][AltContent: textbox (Side wall )][AltContent: textbox (Side wall/Thinned Portion relative to 318 )][AltContent: arrow][AltContent: arrow][AltContent: textbox (Hole Wall Portion tapered towards Container Space)][AltContent: arrow][AltContent: textbox (Feeding Space)][AltContent: textbox (Container Space)][AltContent: arrow]                            
    PNG
    media_image1.png
    615
    498
    media_image1.png
    Greyscale

Please note that the claims are directed to apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2144]. Hence, the functional limitations “wherein the hole wall portion is formed such that, when a pressure of the feeding space side is lower than a pressure of the container space side, a minimum cross-sectional area of the hole is reduced with increased pressure difference between feeding space and container space“ which are narrative in form have not been given any patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)
In re claim 2, with reference to the Fig(s). above, Prentiss discloses the claimed invention including wherein the hole wall portion is inclined with respect to the surrounding portion of the separation component, wherein the inclination is oriented towards the container space (see Fig. 3 above).
In re claim 3, with reference to the Fig(s). above, Prentiss discloses the claimed invention including wherein the separation component comprises a thinned portion surrounding the hole wall portion (see Fig. 3 above).
In re claim 4, with reference to the Fig(s). above, Prentiss discloses the claimed invention including wherein the hole wall portion defines a tapered shape of the hole (See Fig. 3).
In re claim 5, with reference to the Fig(s). above, Prentiss discloses the claimed invention including wherein the hole wall portion comprises a side wall (formed by filleted regions radially outward of the bottom plate at 320) and a bottom plate portion in extension of the side wall, the bottom plate portion defining the hole therein and having a thickness smaller than the thickness of the side wall (see Fig. 3 above).
In re claim 6, with reference to the Fig(s). above, Prentiss discloses the claimed invention including wherein the bottom plate portion is curved away from the feeding space (at the hole wall taper towards the container space, see Fig. 3 above).
In re claim 7, with reference to the Fig(s). above, Prentiss discloses the claimed invention including wherein the bottom plate portion shows a non-uniform thickness (due to nub at 324).
In re claim 8, with reference to the Fig(s). above, Prentiss discloses the claimed invention including wherein a wall thickness of the hole wall portion is within the same 
In re claim 9, with reference to the Fig(s). above, Prentiss discloses the claimed invention including wherein the wall thickness is in the range of 0.1 mm to 2 mm (column 3, lines 37-39 teaches hole diameter is 0.030 inches, which is ~0.76mm, and the hole wall is ~double the opening, i.e. ~1.6mm).
In re claim 10, with reference to the Fig(s). above, Prentiss discloses the claimed invention including wherein the height of the hole wall portion, which is defined as the extension of the hole wall portion in direction of the hole relative to the surrounding portion of the separation component, is in the range of 0.01 mm to 10 mm (~1.5 mm as in re claim 9 above).
In re claim 13, with reference to the Fig(s). above, Prentiss discloses the claimed invention including wherein the hole has an elliptic cross section, wherein a minimum diameter of the hole is in the range of 0.1 mm to 2 mm (0.76mm as in re claim 9 above).
In re claim 14, with reference to the Fig(s). above, Prentiss discloses the claimed invention including wherein the separation component is formed as a teat component, the teat component defining a teat volume therein and comprising an attachment portion (114) for attachment with a container component of the baby bottle device (columns 2-3, lines 66-1) and a suckling portion for being inserted into a mouth of an infant, wherein the hole wall portion surrounding the hole is arranged at the suckling portion.
In re claim 15, with reference to the Fig(s). above, Prentiss discloses A feeding bottle device for feeding an infant, wherein the feeding bottle device comprises a separation component according to claim 1 (columns 2-3, lines 66-1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prentiss as applied to claim 1 above, and further in view of US PG Pub No. 2018/0021222 (Quackenbush hereinafter).
In re claims 11 and 12, Prentiss discloses the claimed invention including wherein, the separation component comprises at least one of a silicone material and a thermoplastic elastomer (column 3, lines 11-15).
Prentiss fails to disclose wherein the separation component is manufactured using 2K injection molding, wherein an elastic modulus of the material in the region of the hole wall portion is different from an elastic modulus of the material in the region 
However, Quackenbush discloses an artificial teat wherein a nipple portion (12) is manufactured using two-shot molding in order to achieve different hardness values (Shore A 1-20 for the nipple 12, and Shore A 50-70 for the base 24, paragraph 0096).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized a known molding technique as taught by Quackenbush for achieving different properties of the same material to provide a soft experience for the infant and yet a firm attachment to the container to achieve good sealing performance to prevent leakage.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723. The examiner can normally be reached Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ANDREW T KIRSCH/Primary Examiner, Art Unit 3733